                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

ASPLUNDH TREE EXPERT, LLC                                                           PLAINTIFF

v.                             CASE NO. 2:18-cv-02202-PKH

UTAH SHERMAN VILLINES;
JUSTIN JAMES VILLINES;
JASON BO VILLINES;
SHERMAN VILLINES; and
LESTER D. DAVIDSON                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the order entered in this case on this date, Plaintiff Asplundh Tree Expert,

LLC’s claims against Defendant Lester D. Davidson are DISMISSED WITHOUT PREJUDICE,

and IT IS HEREBY ADJUDGED that Plaintiff Asplundh Tree Expert, LLC shall have and recover

from Defendants Utah Sherman Villines, Justin James Villines, Jason Bo Villines, and Sherman

Villines, jointly and severally on all claims asserted in this case, damages in the amount of

$685,000.00. Each party will bear its own costs, expenses, and attorneys’ fees.

       Interest on this judgment will accrue at the rate of 2.55% per annum from the date of entry

of this judgment until paid.

       IT IS SO ADJUDGED this 27th day of February, 2019.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
